First Liberty Power CORP 7251 West Lake Mead Blvd, Unit 300 Las Vegas, NV89128 07 March 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Stephen Krikorian Accounting Branch Chief Division of Corporate Finance cc: Morgan Youngwood Staff Accountant Division of Corporate Finance RE:First Liberty Power Corp.(the “Company”) Form 10-K/A for the Fiscal Year Ended July 31, 2010 Filed on December 16, 2010 File No. 000-52928 Dear Sir, Further to the letter of February 25, 2011, in regard to the above noted 10-K/A Company filing, we respectfully request that we be able to submit our amended filings on or before March 21, 2011, two weeks from today.We believe that we will be able to fully address all comments within that time frame. Sincerely, /s/Don Nicholson Don Nicholson President
